Quinn, Chief Judge
(concurring in the result):
I doubt that the rule requiring corroboration of a confession is a mere mode' of proof. I would follow the rule announced by the United States Supreme Court in Opper v. United States, 348 US 84, 99 L ed 104, 75 S Ct 158. The Manual is not binding on us when it conflicts with the law.
Also, I question the majority’s conclusion that the accused’s notation on the envelope constitutes a business entry. However, I need not elaborate on either point. Suffice it, that I agree with the majority’s determination that the accused’s statement is admissible as an inconsistent statement made contemporaneously with the offense, and it constitutes evidence of the corpus de-licti. I concur in the result.